IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1389-11


JAMES NICHOLAS DOTSON, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FIFTH COURT OF APPEALS

COLLIN COUNTY



 Per Curiam.  Meyers, J., did not participate.

O P I N I O N

	The appellant was convicted of intentionally or knowingly causing seriously bodily
injury to a child, a first-degree offense, (1) and sentenced to forty years' imprisonment with a
$10,000 fine.  In an unpublished opinion, the Fifth Court of Appeals affirmed his conviction,
holding that the erroneous definition of "intentionally" that the prosecutor offered the jury
during her closing argument was harmless, as was any error the trial court committed in
overruling the appellant's objections thereto and later sustaining the State's objections to
defense counsel's attempt to correct this definition in his closing argument. (2)  We granted the
appellant's petition for discretionary review to review the court of appeals's opinion with
respect to specific aspects of its harm analysis.  Having examined the record and briefs and
considered the arguments in this case, we conclude that our decision to grant review was
improvident.  We therefore dismiss the appellant's petition as improvidently granted.

DELIVERED:	October 3, 2012
DO NOT PUBLISH
1. 
	 Tex. Penal Code. § 22.04(a)(1) & (e).
2. 	 Dotson v. State, No. 05-09-01034-CR, 2011 WL 1288640, at *6 (Tex. App.--Dallas Feb.
28, 2011) (not designated for publication).